Citation Nr: 1635211	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  06-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic headaches prior to March 30, 2012.
 
2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic headaches beginning March 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from September 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) originates from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran and his wife testified during a Travel Board hearing before the undersigned, a transcript of this hearing is of record. 

In April 2012, the Board issued a decision that denied the claim.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in April 2013 that granted the JMR and remanded the file back to the Board for proceedings consistent with the JMR. 

Further, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ (Veterans Law Judge) that conducted the May 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board (although a new decision would be necessitated as a result of the JMR).  The Veteran declined the opportunity to appear at a new hearing and requested that the Board proceed with the appeal.

While still in appellate status, the RO issued a July 2013 rating decision that granted a 30 percent rating, effective March 30, 2012.  This action resulted in an initial staged ratings, as reflected on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Thereafter, a June 2014 Board decision denied the claim, which the Veteran also appealed to the Court.  The Court issued an August 2015 Memorandum Decision that vacated the June 2014 Board decision and remanded the case for further proceedings consistent with the opinion.

The Board remanded the case in February 2016 pursuant to the Memorandum Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and records stored in Virtual VA were also considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded again since the action taken was not substantially compliant with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

In this regard, the Board remand directed the clinician to offer an opinion based on a thorough review of the record.  Instead, the physician stated his opinion was based on only two neurological consultations, which were dated in December 2010 and May 2012.  His failure to consider any other pertinent evidence of record is in direct conflict with the remand instructions.  The August 2015 Memorandum Decision made specific reference to January 2009 and June 2010 VA psychiatric reports that described the Veteran's headaches as being incapacitating.  The Court also determined that the December 2010 examination had been previously found to be inadequate. 

The Board notes that a statement from the Veteran's private physician was submitted after the April 2016 supplemental statement of the case (SSOC) was issued and that the Veteran's representative has waived initial AOJ consideration of this evidence.  Although the letter contains probative evidence, it does not contain sufficient evidence upon which to rate the disability.

The record also shows that the Veteran's headaches are treated by his private physician and a neurologist outside of VA, so these records should be obtained since they may have some bearing on rating the Veteran's headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify the private neurologist who has treated him for his headaches since 2005.  After securing the appropriate release forms for his private physician Dr. G. M and any neurologist identified, make reasonable attempts to obtain copies of all records associated with the Veteran's headaches.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be notified.

2.  Then arrange for an appropriate VA physician to review the Veteran's VBMS and Virtual VA files; this review should be noted in the report.

a) Based on a consideration of all pertinent evidence of record, the physician should respond to the following:

* Opine whether the Veteran at least as likely as not (50 percent or greater probability) had prostrating headaches attacks from August 22, 2005 to March 30, 2012.  The examiner should discuss the probative value, if any, of the January 2009 and June 2010 psychiatric reports as well as previous neurology consultations/examinations.

* If the Veteran had prostrating headaches from August 22, 2005 to March 30, 2012, provide an estimate as to the frequency and length of duration of any such attacks, such as averaging once a month over several months or once every two months over several months. 

* If the Veteran is not found to have had prostrating attacks from August 22, 2005 to March 30, 2012, the clinician must adequately explain why the Veteran's headaches are not found to be prostrating.

* Opine whether there was any time since August 22, 2005 through the present that the Veteran's headache disorder was manifested (best approximated) by very frequent and completely prostrating and prolonged attacks.  If so, please identify the time period and comment on how these attacks would impact or interfere with the Veteran's ability to function at work.  In rendering this opinion, the clinician should take into consideration reports that the Veteran turned over his business to his son in 2007 due to headaches.

b) The examiner should provide a complete rationale for all opinions provided with references to the lay or medical evidence, as needed.  If he or she is unable to provide an opinion without resorting to speculation or conjecture, he or she should so state and explain the reason therefor.  Example of reasons include because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.
 
3.  Afterwards, review the claims file to ensure that the aforementioned development and remand instructions have been completed.  Any noncompliance found should be corrected with the appropriate development.

4.  After undertaking the development above, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, provide a SSOC to the Veteran and his representative, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




